Citation Nr: 1014843	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  97-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as anxiety reaction with emotional 
instability and history of hypochondria reaction, to include 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service from February 1950 to 
September 1953.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2000, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

In October 2007, the Board remanded the matters on appeal to 
the AMC/RO for additional action, to include scheduling the 
Veteran for an appropriate VA examination.  As will be set 
out below, the development was not accomplished and the 
matter has been returned to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the previous October 2007 Board remand, the AMC/RO was 
instructed to schedule the Veteran for a VA psychiatric 
examination to determine if the Veteran currently had a 
psychiatric disorder(s), and if so, whether such disorder is 
related to service, to include whether PTSD is related to any 
verified stressor.

The RO scheduled the Veteran for a VA examination at the 
Birmingham VA Medical Center (VAMC) in January 2010; however 
he failed to appear.  In a March 2010 letter, the Veteran's 
daughter stated that she called and cancelled the appointment 
due to the deterioration of the Veteran's physical and mental 
health, he could no longer travel the 200 miles round trip 
from his home to Birmingham.

In a March 2010 informal hearing presentation, the Veteran's 
representative indicated that the Veteran is willing to 
appear for the necessary examination, either at the 
Addiston/Oxford VA community based outpatient clinic (CBOC), 
or on a fee basis in his local area.  It is unclear from the 
record whether a fee basis examination was considered.  Under 
these circumstances, the Board finds that another remand is 
warranted for the RO to schedule the Veteran for VA 
psychiatric examination at the Addiston/Oxford VA CBOC, or, 
in the alternative, for a fee-based examination in his local 
area consistent with the Veteran's representative's March 
2010 request.  If the examination(s) cannot be scheduled, the 
bases of the determination should be set out.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  In the March 2010 
informal hearing presentation, the Veteran's representative 
notes that the Veteran has received psychiatric treatment at 
the VA community based outpatient clinic (CBOC) in 
Anniston/Oxford, Alabama.  The claims file currently includes 
outpatient treatment records from the Anniston/Oxford VA 
CBOC, dated through June 2004.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Hence, the RO must obtain all outstanding medical records 
from the Anniston/Oxford VA CBOC, dated from June 2004 to the 
present.

In addition, to ensure that all due process requirements are 
met, and that the record before the examiners is complete, 
the AMC/RO should give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  
The Veteran's daughter submitted a copy of an October 2008 
history and physical examination report from Northeast 
Alabama Regional Medical Center showing that the Veteran was 
admitted for suicidal ideation and chronic pain.  The RO 
should specifically request that the Veteran provide 
authorization to enable VA to obtain medical records from 
Northeast Alabama Regional Medical Center, dated from October 
2008 to the present.
 
Lastly, as the claim for service connection includes PTSD, 
the Board notes that the Veteran has submitted an additional 
statement in March 2010 identifying his stressors in service.  
Because the Veteran has submitted additional evidence which 
may lead to verification of his claimed stressor, the RO 
should again consider whether the Veteran has submitted 
sufficient information to submit an inquiry to the Joint 
Services Records Research Center (JSRCC) to corroborate the 
Veteran's reported stressor.  If sufficient information has 
been received, the RO should then prepare a summary of any of 
the Veteran's claimed stressors to the JSRCC in order to 
undertake a search of official records

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should obtain from the 
Anniston/Oxford VA CBOC all outstanding 
medical records from June 2004 to the 
present.  The RO/AMC must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  If 
records sought are not obtained, the 
appellant and his representative should be 
so notified and given the opportunity to 
obtain the records.

2.  The AMC/RO should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the claims on appeal that is not 
currently of record.  The RO should 
specifically request that he provide 
sufficient information and authorization 
to obtain all medical records from the 
Northeast Alabama Regional Medical Center 
from October 2008 when he was 
hospitalized for suicidal ideation.  If, 
in the alternative, the appellant wants 
to obtain and submit these records, he 
may do so.  If records are not found or 
are not available, the claims file should 
contain documentation of the efforts 
made.  The appellant and his 
representative should also be notified of 
the inability to obtain the records.

3.  The AMC/RO should consider preparing a 
summary of any of the Veteran's claimed 
stressors for which sufficient details 
have been provided in order to undertake a 
search of official records.  If more 
details are needed, they should again be 
requested.  The RO should then prepare a 
request to the Joint Services Records 
Research Center (JSRCC), citing to the 
Veteran's claimed unit, events at that 
unit, and dates, if possible.  The JSRCC 
should be asked to provide documentation, 
if available, regarding the claimed 
stressors.  If insufficient information is 
provided, the Veteran should be notified 
that no further action can be taken to 
verify his claim. 

4.  Then, whether or not the AMC/RO 
verifies the presence of an in-service 
stressor, the Veteran should be scheduled 
for an appropriate examination, to be 
performed by an appropriate examiner, 
either at the Anniston/Oxford VA CBOC or 
on a fee basis, consistent with the 
Veteran's representative's March 2010 
request for an examination in close 
proximity to the Veteran's residence in 
the Piedmont, Alabama area.  

The claims folder must be made available 
to the designated examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
indicated tests should be accomplished, 
and all clinical findings reported in 
detail.  If for some reason the local 
examinations cannot be scheduled or held, 
the reasons therefore should be set out.

The examiner is requested to determine 
the etiology, nature and severity of any 
psychiatric illness, to include PTSD.

The AMC/RO is to inform the examiner that 
only a stressor that has been verified by 
the RO or the Board may be used as a 
basis for a diagnosis of PTSD.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors.

In addition, after reviewing the claims 
file and examining the Veteran if any 
other acquired psychiatric disorder is 
found, the etiology of that disorder 
should also be set out, to include 
whether it is more likely than not (50 
percent probability or higher) was 
related to or made worse by service.

The examiner should set forth all 
examination findings, along with the 
rationale for the conclusions reached.

5.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claim for 
service connection for an acquired 
psychiatric disorder, claimed as anxiety 
reaction with emotional instability and 
history of hypochondria reaction, to 
include PTSD.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a SSOC.  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



